200 Or. 638 (1954)
267 P.2d 1104
BUTTS
v.
BUTTS
Supreme Court of Oregon.
Argued March 10, 1954.
Modified March 17, 1954.
David M. Spiegel, of Portland, argued the cause for appellant. On the brief were Lenske, Spiegel, Spiegel, Martindale and Bloom, of Portland.
Henry A. Buehner, of Portland, argued the cause for respondent. On the brief were Yokom and Campbell and Schwenn and Brink, all of Portland.
Before LATOURETTE, Chief Justice, and WARNER, LUSK and TOOZE, Justices.
MODIFIED.
LATOURETTE, C.J.
Plaintiff was granted a divorce from her husband on August 19, 1952. The decree contained a provision awarding to the defendant plaintiff's interest in partnership property belonging to the parties. This *639 the court had no authority to do. Polanski v. Polanski, 193 Or 429, 238 P2d 739.
We cannot consider the other matters raised on the appeal for the reason that there is no transcript of testimony before us.
The decree will be modified deleting from the same that portion awarding to the defendant the plaintiff's interest in the partnership property aforesaid.
Costs to the plaintiff.